Citation Nr: 1455617	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  07-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 1992.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, in which the RO denied service connection for PTSD.

In November 2007, the Veteran testified during a hearing before a Decision Review Officer at the RO (DRO hearing).  A transcript of that hearing is of record.

In his July 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  An August 2009 letter advised the Veteran that his hearing was scheduled in November 2009.  The record reflects that the Veteran failed to report for that hearing.  However, in light of the fact that notice of the November 2009 hearing was returned by the U.S. Postal Service, the Board rescheduled the Veteran for a hearing before a Veterans Law Judge in Washington, D.C. in April 2010.  He was advised of the April 2010 hearing by letter; however, the record reflects that he failed to report for this hearing.  Although the notification of the April 2010 hearing was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.702(d) (2009).

In June 2010, the Board found that new and material evidence had been received, justifying the reopening of his claim for service connection for PTSD, and remanded the claim for further development.  The RO continued to deny the matter (as reflected in a September 2014 supplemental statement of the case (SSOC)), returning it to the Board for further appellate consideration.

Furthermore, the medical evidence of record indicates that the Veteran has been diagnosed with various mental health disorders, including PTSD and depression.  Although not initially claimed by the Veteran, the Board is expanding his claim to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the issue has been recharacterized as noted on the first page of this decision.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in the Virtual VA file reveals that-with the exception of VA treatment records dating to August 2014, considered in the last September 2014 SSOC-they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file contains no documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Pursuant to the June 2010 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of his psychiatric condition, to include consideration of PTSD.  

In June 2012, the Veteran underwent such examination, during which he was diagnosed him with major depressive disorder and PTSD by history.  The examiner explained that the Veteran has a diagnosis of PTSD by history but did not present with sufficient current symptomatology to justify a diagnosis of PTSD.  Although no etiology opinion for PTSD was provided, the examiner opined that the Veteran's major depressive disorder was not at least as likely as not due to his military service, suggesting ambiguously that his depression may have due to other causes, including his legal challenges.

The Board finds the June 2012 VA examination insufficient to adjudicate the claim on appeal.  The examiner found that the Veteran's symptomatology did not justify a current diagnosis of PTSD, diagnosing him instead with PTSD by history.  However, numerous VA medical records, dating both before and after the June 2012 VA examination, show that the Veteran was diagnosed with PTSD at various times after he filed his claim.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  Although the record does contain diagnoses of history of PTSD, it also includes numerous diagnoses of PTSD which appear to be valid current or contemporaneous diagnoses.  For example, a May 24, 2011 VA psychology note reflects that the Veteran scored 61 on the PCL-M, met all diagnostic criteria for PTSD, and was assessed with PTSD "in the moderate-severe range."  A June 10, 2011 VA psychiatry note includes an assessment of "chronic PTSD [symptoms] persist."  An October 6, 2011 VA psychiatry note reflects an assessment of "clinically unchanged, chronic ptsd [symptoms] of flashbacks, nightmares, intrusive thoughts, avoidant behaviors."  

The Board also finds the examiner's rationale for the negative etiology opinion for major depressive disorder inadequate because it does not sufficiently explain why his depression is not related to service.  The record indicates that the Veteran attempted suicide in 1993, which occurred not long after his separation from service in August 1992.  Additionally, a June 18, 1996 VA treatment record, wherein the Veteran reported that he has been depressed on and off for the past six years, was not addressed and does not appear to have been considered by the examiner.

In addition, the June 2010 remand instructed the AOJ to obtain, in pertinent part, outstanding VA and private treatment records from the VA Eugene CBOC (dating prior to January 1997), the Portland VAMC (dating from 1999 to 2000), the Central New York Psychiatric Center, and Sacred Heart Hospital.  The remand further instructed the AOJ to include a notation in the claims file if any such records could not be obtained and to notify the Veteran and his representative of unsuccessful record attempts to allow them the opportunity to obtain and submit records.  

In a June 2010 letter, the AOJ notified the Veteran that it received VA treatment records from the Portland VAMC dating from 2000 to 2001 and requested VA treatment records from the VA Eugene CBOC dating prior to 1997.  However, the letter did not ask the Veteran to provide information or authorization for his records for the Central New York Psychiatric Center and Sacred Heart Hospital.  With respect to the Portland VAMC records, records from 1999 were not obtained, but there is no documentation that records from that year were unavailable.  Additionally, while the AOJ attempted to retrieve records from the Eugene CBOC in June 2010 (from the Portland VAMC, which did not have them) and February 2012 (from the Roseburg VAMC), the records received only appear to date back to June 1996, and there is no documentation that any earlier dated records are unavailable.  Finally, there is nothing in the record showing that the AOJ notified the Veteran that the above described outstanding records were unavailable.

The June 2010 remand also instructed the AOJ to obtain any outstanding Social Security Administration (SSA) records.  Although the Veteran was awarded SSA disability benefits in August 2007, the Administrative Law Judge recommended that a re-evaluation be performed in 24 months.  A June 2010 letter to the Veteran from the AOJ indicates that such records were requested, but the Board's review reveals that no such records were ever associated with the claims file.  Moreover, the September 2014 SSOC indicates that the AOJ reviewed SSA records, but it is unclear whether the SSA records reviewed were new, updated records or old records already in the claims file.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Board finds, however, that the AOJ has not substantially complied with the Board's prior remand directives in providing the Veteran with an adequate examination and in records development.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Veteran should be afforded a new VA psychiatric examination and further attempts to obtain the outstanding records detailed above should be made.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from August 2014 to the present from any VA facility at which the Veteran has received mental health treatment should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for a psychiatric disorder, to include PTSD.  Obtain all recent, outstanding VA treatment records dated from August 2014 to the present.  Insure that all VA records discussed herein are associated with the Veteran's file.  In particular, make sure that treatment records from the VA Eugene CBOC (prior to June 1996), the Portland VAMC (from 1999), the Central New York Psychiatric Center, and Sacred Heart Hospital are of record.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. 

If the AOJ cannot obtain records identified above, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain from the SSA a copy of any outstanding records not currently associated with the claims file, to specifically include any re-evaluation performed after August 2007.  All attempts to procure records should be documented in the file.

3.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his psychiatric condition(s).  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

Following examination of the Veteran and a review of the record, identify any current psychiatric disability, to include PTSD and major depressive disorder.  The requirement of a current disability is satisfied if the disorder is present at any time during the appeal period.

If any psychiatric disability is diagnosed during the appeal period, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability is related to service, to include any verified stressor event.

(i) With respect to major depressive disorder, the examiner should consider and address, if appropriate, the Veteran's attempted suicide attempt in 1993, and a June 18, 1996 VA treatment record reflecting the Veteran's report of off and on depression during the prior six years.

(ii) With respect to PTSD, the examiner should render an opinion, consistent with sound medical judgment as to whether the Veteran meets, or at any point pertinent to the claim on appeal met, the diagnostic criteria for PTSD, major depressive disorder, or other psychiatric disability, as a result of previously identified stressors associated with hostile military activity.  The examiner should consider and address, if appropriate, VA treatment records suggesting that the Veteran carried a current diagnosis of PTSD during the appeal period.  See generally May 24, 2011 VA psychology note (showing PTSD "in the moderate-severe range"), June 10, 2011 VA psychiatry note (showing "chronic PTSD [symptoms]"), and October 6, 2011 VA psychiatry note (showing "clinically unchanged, chronic ptsd [symptoms] of flashbacks, nightmares, intrusive thoughts, avoidant behaviors").

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



